Citation Nr: 0618256	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  01-06 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center
in St. Paul, Minnesota


THE ISSUE

Whether there was clear and unmistakable error in a July 22, 
1981, rating decision that denied entitlement to service 
connection for asthma.     


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. Dillon, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office & Insurance Center 
(RO) in St. Paul, Minnesota.

This matter was remanded in December 2002 and February 2004.  
A Board decision was rendered in August 2004, but pursuant to 
a Joint Motion for Partial Remand, the United States Court of 
Appeals for Veterans Claims (Court) issued an Order dated 
March 10, 1996, remanding the above issue for readjudication.

The Veterans Law Judge who conducted the hearing in this case 
is no longer employed at the Board, and the case has been 
reassigned.


FINDING OF FACT

The July 22, 1981, rating decision, which denied entitlement 
to service connection for asthma, was supportable by the 
evidence then of record and was consistent with the 
applicable law and regulations extant at that time.


CONCLUSION OF LAW

The July 22, 1981, rating decision, which denied entitlement 
to service connection for asthma, does not contain clear and 
unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court has held that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), is 
inapplicable to claims of CUE in either an RO decision or a 
Board decision.  See Parker v. Principi, 15 Vet. App. 407, 
412 (2002) (holding VCAA inapplicable to claims that RO 
decision contained CUE); Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc) (holding that CUE motion is not 
claim for benefits and that VCAA definition of claimant 
cannot encompass person seeking revision of final decision 
based on CUE).

In a July 22, 1981, rating decision, the RO denied the 
veteran's claim of service connection for asthma.  The 
veteran was notified of this determination and of his 
appellate rights by letter dated July 29, 1981, and he did 
not appeal.  Accordingly, the July 1981 determination by the 
RO is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2005).

The law provides that previous determinations that are final 
and binding will be accepted as correct in the absence of 
CUE.  38 U.S.C.A. § 5109A.  Where evidence establishes such 
error, however, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).

The Court has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  See Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
improperly applied.  Id.  CUE is error that is undebatable so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made.  Id. at 313-14.  A determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Id. at 314.  

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts: it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
error must be one that, had it not been made, would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  See Bustos 
v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (explaining that 
to prove the existence of CUE, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision).  To simply claim CUE on the basis that 
previous adjudication had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A review of the July 1981 rating decision shows that, in 
denying the veteran's asthma claim, the RO summarized the 
pre- and in-service medical history of the veteran's asthma 
and then noted the conclusion rendered by the service's 
Physical Evaluation Board (PEB) that the veteran's asthma 
pre-existed service but was not aggravated.  The service 
medical records include evidence for and against a finding of 
aggravation.  Against a finding of in-service aggravation, 
for example, the service medical records include a June 22, 
1976, document issued by the PEB, which clearly states the 
veteran's asthma was "not aggravated."  

The basic allegation offered by the veteran to establish CUE 
is that the medical evidence of record before the rating 
board in 1981 adequately demonstrated that the asthma that 
had resulted in the veteran's discharge from service was 
shown by the service medical records to have been worse at 
the time of discharge than at the time of entry into service.  
To the extent the veteran is alleging error in the actions of 
the PEB, it is beyond the jurisdiction of the current appeal, 
which only addresses the possible administrative failure by 
VA in its adjudication of the service connection claim.  To 
the extent that this argument amounts to an assertion that 
the RO improperly weighed and evaluated the evidence, it can 
never rise to the stringent definition of CUE.  See Fugo at 
43-44.  

The veteran also maintains, however, that the RO made a 
factual error in its July 1981 rating decision, i.e., that 
the correct facts were not considered.  This served as the 
basis for the Court's March 2006 Order for the Board 
readjudicate the matter.  Specifically, the RO 
mischaracterized the service medical records when it reported 
the PEB's conclusion that the veteran's asthma had not been 
aggravated "beyond normal progression by active duty."  It 
is argued, and correctly so, that the evidence from service, 
including that from the PEB, does not contain the phrase 
"beyond normal progression by active duty."  Regardless, 
this error by the RO does not rise to the level of CUE 
because there is nothing to suggest that an error occurred 
that was outcome-determinative.  See Bustos at 1380-81.  
Ultimately, the RO relied on the PEB's conclusion that the 
veteran's asthma existed prior to service and was not 
aggravated by service, and this is clearly indicated on a 
June 22, 1976, document.  That the RO added "beyond normal 
progression by active duty" was an unfortunate error, but it 
was entirely irrelevant to the conclusion reached based on 
the findings of the PEB.  That the PEB did not provide 
further explanation for its conclusion tends to reduce its 
probative value, but it in no way suggests the RO should have 
wholly disregarded such findings.  Finally, the fact that the 
PEB members included non-medical personnel does not by itself 
establish the PEB conclusions are that of laypersons and thus 
not competent evidence.

The Board notes that in the joint motion for remand the 
parties agreed that a remand was warranted to allow the Board 
an opportunity to readjudicate the claim in light of the law 
and regulations pertaining to in-service aggravation, as 
interpreted in Sondel v. West, 13 Vet. App. 213 (1996) and 
Joyce v. Nicholson, 19 Vet. App. 36 (2005).  In the July 1981 
rating decision, however, the RO did not provide any specific 
discussion as to how it reached its conclusion regarding the 
matter of aggravation.  This is significant because "[t]here 
is a presumption of regularity under which it is presumed 
that government officials 'have properly discharged their 
official duties'."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  It is not generally a 
fruitful exercise to speculate on whether a particular RO 
decision issued prior to February 1, 1990, applied relevant 
regulations based on whether the RO specifically discussed 
the regulations in the rating decision because, before 
February 1, 1990, when 38 U.S.C. § 5104(b) was added to the 
law to require ROs to specify the evidence considered and the 
reasons for the disposition, rating decisions routinely 
lacked such specificity.  See Crippen v. Brown, 9 Vet. App. 
412, 420 (1996).  Moreover, the absence of a specific 
reference to, or failure to cite, a controlling regulation in 
a rating decision does not mean it was not considered.  
VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  Failure to 
discuss regulations does not constitute CUE as there is 
nothing to suggest that, had there been a written discussion 
of such regulations, a different result would have ensued.  
Crippen, 9 Vet. App. at 421.  

Accordingly, the RO's July 1981 decision to deny the 
veteran's claim of service connection for asthma was 
supportable by the evidence then of record and was consistent 
with the applicable law and regulations extant at that time. 


ORDER

The July 22, 1981, rating decision, which denied the 
veteran's claim of service connection for asthma, was not 
clearly and unmistakably erroneous, and the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


